             Case 3:19-cv-01478-JCH Document 45 Filed 10/05/20 Page 1 of 2

                                     UNITEDSTATESDISTRICTCOURT
                                       DISTRICTOFCONNECTICUT


    LEADCASE:3:19cv1478(JCH)

    MEMBERCASES:3:20cv865(JCH)

                    






                                             NOTICE TO COUNSEL

The above-captioned cases have been ordered consolidated pursuant to an order entered by

Judge Janet C. Hall. The following provisions will govern the procedural aspects of the

consolidation:


      1. The clerk will maintain a LEAD CONSOLIDATED DOCKET SHEET AND FILE in case

          number 3:19cv1478 (JCH)

      2. All captions shall include ONLY the LEAD CONSOLILDATED CASE NAME AND

          DOCKET NUMBER.

      3. The parties and counsel from each member case will be added to the docket of the

          LEAD CONSOLIDATED DOCKET SHEET and the member cases will be closed without

          prejudice to the right of any party to move to reopen upon resolution of the LEAD case.

      4. All docketing shall be made ONLY on the LEAD CONSOLIDATED DOCKET SHEET.

      5. Any pending motions from the member cases will be re-docketed on the LEAD

          CONSOLIDATED DOCKET SHEET.

      6. In the event an appeal is taken by one or more parties from a decision or judgment of

          this court, or in the event copies of the file are needed outside the district for any reason,

          it shall be the duty of the requesting party to certify the record required. It shall

          then be the responsibility of counsel who originally prepared or filed any documents to
         Case 3:19-cv-01478-JCH Document 45 Filed 10/05/20 Page 2 of 2

                                UNITEDSTATESDISTRICTCOURT
                                  DISTRICTOFCONNECTICUT

       furnish, upon request, sufficient copies to the clerk for transmittal of the record. Copies

       requested shall be furnished within ten (10) days.


Dated at New Haven, Connecticut, this 5th day of October, .



                                              ROBIN D. TABORA, Clerk



                                              By: /s/ Diahann Lewis

                                                      Deputy Clerk






